                               RAYMOND NARDO , P . C .
                                     ATTORNEY AT LAW
                            129 THIRD STREET, MINEOLA, NY 11501
         Phone: (516)248-2121 | Fax: (516)742-7675 | Email Raymondnardo@gmail.com

                                                             March 8, 2019

BY ECF

Hon. Joan M. Azrack
United States District Judge
United States District Court
100 Federal Plaza
Central Islip, NY 11772

               Re:     Giuffre v. Platinum Coverage, Inc., et. al.
                       18-CV-03407

Honorable Judge Azrack:

I represent the plaintiff in the above matter. Pursuant to Your Honor’s order dated February 8,
2019, counsel were directed to file a motion for approval within 30 days. Plaintiff and
Defendant Jones are in agreement with a drafted settlement. Recently, Steven Blutstein, an
owner of Platinum Coverage, Inc. retained counsel to review the proposed settlement agreement.

Plaintiff requests an additional 30 days for the parties to perfect the settlement. There was one
prior request to adjourn this date. Defendants Jones, Lettiere, and Platinum Coverage, Inc.
consent to this adjournment request.

Thank you for your consideration.


                                                             Respectfully submitted,




RN:rn
cc:   Kyle T. Pulis, Esq. (by ECF)
      Jeffrey Meyer, Esq. (by ECF)
      Vesselin Mitev, Esq. (by e-mail)
